   8:19-cr-00087-JFB-SMB Doc # 93 Filed: 10/14/20 Page 1 of 1 - Page ID # 232




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                 8:19CR87
                                             )
       vs.                                   )
                                             )                   ORDER
ISAAC JOHNSON,                               )
ANTHONY MOORE,                               )
AMANDA FERRELL,                              )
                                             )
                     Defendants.


      This matter is before the court on the defendant, Amanda Ferrell’s Motion to
Continue Trial [92]. Counsel needs additional time to resolve the matter short of trial. For
good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [92] is granted, as follows:

       1. The jury trial, for all defendants, now set for October 27, 2020, is continued to
          December 1, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendants in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s date
          and December 1, 2020, shall be deemed excludable time in any computation
          of time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(6), (7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.


       DATED: October 14, 2020.

                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
